    UNITED STATES BANKRUPTCY COURT
    District of New Jersey


    Albert Russo
    CN 4853                                                                           Order Filed on January 6, 2021
    Trenton, NJ 08650                                                                 by Clerk
                                                                                      U.S. Bankruptcy Court
    (609) 587-6888                                                                    District of New Jersey
    Standing Chapter 13 Trustee


    In re:
                                                                      Case No.: 20-22098 / MBK

    Lee R. Jefferson                                                  Chapter: 13

                                                                      Hearing Date: 01/05/2021

                                      Debtor(s)                       Judge: Michael B. Kaplan




               CHAPTER 13 STANDING TRUSTEE PRE-CONFIRMATION ORDER OF DISMISSAL



             The relief set forth on the following page is ORDERED.




DATED: January 6, 2021




                                                           Page 1 of 2                                                 rev. 5/8/17
The Court having determined that dismissal of this case is appropriate, it is hereby


ORDERED that the debtor's case is dismissed for:


    •    failure to provide required documents to the Trustee prior to the 341(a) meeting, resulting
         in the meeting not being held

    •    failure to make all required pre-confirmation payments to the Trustee

    •    lack of prosecution

    •    failure to attend Confirmation Hearing

and it is further

ORDERED that:

Pursuant to 11 U.S.C. § 349(b), this court for cause retains jurisdiction over any application filed
within 14 days of the date of this order by any administrative claimant for funds on hand with the
Chapter 13 Standing Trustee.

Any funds held by the Chapter 13 Standing Trustee from payments made on account of the
debtor's plan shall be disbursed to the debtor, less any applicable trustee fees and commissions,
payments ordered for attorney fees, or any adequate protection payments due under the proposed
plan, or by Court order.


Any Order to Employer to Pay the Chapter 13 Trustee that has been entered in this case is
vacated, and the employer is ordered to cease wage withholding immediately.


All outstanding fees due to the Court are due and owing and must be paid within 7 days of the
date of this order.




                                              Page 2 of 2                                              rev. 5/8/17
